Citation Nr: 1737646	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-32 217	)	DATE
	 )
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating for bipolar disorder in excess of 10 percent prior to May 6, 2016, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1987 to December 1987 and in the United States Navy from April 15, 1988 to May 14, 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which awarded service connection for bipolar disorder effective September 7, 2004.

The case was remanded in October 2014 for further development.  In a June 2016 rating decision, the RO increased the Veteran's rating to 30 percent, effective May 6, 2016.


FINDING OF FACT

For the entire period on appeal, the Veteran's bipolar disorder has been manifested by suicidal ideation, racing thoughts, panic attacks, mood disturbances, impaired judgment, and difficulty in establishing and maintaining effective work and social relationships that most closely approximates occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, and no higher, for bipolar disorder are met since September 7, 2004.  38 U.S.C.A. §§ 1155, 5107, (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9432 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, to the extent the Veteran reports that VA must advise him of "the existence of negative evidence and how to counter this evidence," (see July 2010 VA Form 9), the United States Court of Appeals for the Federal Circuit (Federal Circuit) has specifically found that notice pursuant to VA's duty to notify "may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the Veteran's claim)."  See Wilson v. Mansfield, 506 F.3d 1055   (Fed. Cir. 2007) at 1062.  The United States Court of Appeals for Veterans Claims (Court) has further stated since 38 U.S.C.A. § 5103(a) "deals only with information and evidence gathering prior to the initial adjudication of a claim . . . it would be senseless to construe that statute as imposing upon the Secretary a legal obligation to rule on the probative value of information and evidence presented in connection with a claim prior to rendering a decision on the merits itself."  See also Locklear v. Nicholson, 20 Vet. App. 410 at 415 (2006).  Therefore, the assertion that the Veteran should be provided notification as to the existence of negative evidence and how to counter this evidence in his case is meritless.  To the extent the remainder of the Veteran's VA Form 9 contains other outdated and irrelevant boilerplate, such language outlines no other deficiencies in the notice or assistance received in this case.  See Daye v. Nicholson, 20 Vet. App. 512, 517 (2006) ("[T]he Court observes that 'boilerplate' language of the sort that resides in all of our word processors and is increasingly finding its way into ... Board decisions ... can be an efficient and effective way of conveying information and conserving time, but only when it is used with precision.  Just like a flower garden, 'boilerplate' must constantly be cultivated, weeded, and pruned."); see also Massie v. Shinseki, 25 Vet. App. 123, 135 (2011) ("[A]ttorneys who represent veterans before VA should be oil for the gears of the system, not sand in the works."). 

Regarding the substance of the appeal, in the June 2009 rating decision on appeal awarded service connection for a bipolar disorder and assigned a 10 percent rating, effective September 7, 2004.  In a June 2016 rating decision, the Veteran was assigned a rating of 30 percent, effective May 6, 2016.  In disagreeing with the June 2016 rating decision, the Veteran stated that his symptoms resulting in the 30 percent rating were the same as when he filed a claim for disability compensation in August 2005.  See July 2016 Statement.

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Veteran's bipolar disorder is evaluated under 38 C.F.R. § 4.130, DC 9432 (2016).  Under the General Rating Formula for Mental Disorders, to include bipolar disorder, a 10 percent evaluation is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assignable where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficult in understanding complex commands; impairment of short- and long-term memory, impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

Additionally, the Court has recently held in that "...the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  See Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017).  

The Veteran has reported sporadic suicidal thoughts, which is supported by the remainder of the evidence of record, noting passive suicidal ideation in September 2002 but not again until his 2016 examination.  This symptom, coupled with the Veteran's regular mood disturbances (July 2005 VA examination, May 2016 VA examination, July 2016 statement, August 2016 statement of E.A.W.), panic attacks (July 2016 statement), racing thoughts (July 2005 and May 2016 VA examinations), chronic suspiciousness (July 2016 statement), impaired judgment during manic periods (July 2016 statement), difficulty in establishing and maintaining effective work and social relationships (July 2005 VA examination, August 2016 statement of E.W.), and Global Assessment of Functioning (GAF) scores in the moderate range (60 in September 2002, 55 in May 2016), results in occupational and social impairment with reduced reliability and productivity, supportive of a 50 percent rating since the effective date of service connection.

A rating in excess of 50 percent is not warranted at any point during the appeal.  While suicidal ideation is present, it does not equate to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See Bankhead, supra.  Occupationally, while the Veteran has received verbal reprimands for bluntness and has missed a few deadlines, he has been with the same employer over the course of the lengthy appeal period.  Regarding family, Veteran has been with his common law wife since 2000 and describes their relationship, as well as his relationship with his two stepchildren, as "good."  He reports completing computer projects with one or two close friends.  Judgment has been deemed intact by a clinician in 2002 and the July 2005 VA examiner.  Thought processes have been described as logical and coherent in 2005, and the more recent 2016 VA examiner noted no deficiencies in thought processes or judgment.  Spatial disorientation and severe memory problems have never been demonstrated.  The Veteran has consistently denied delusions or hallucinations, and has been described as appropriately groomed.  These findings do not equate to the levels of occupational and social impairment associated with 70 or 100 percent ratings.

Accordingly, the Board finds that a rating of 50 percent for the entirety of the appeal is warranted.  To this extent, the appeal is granted.   
ORDER

An initial rating of 50 percent, and no higher, for bipolar disorder is granted from September 7, 2004.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


